             Case 1:19-cv-12474 Document 1 Filed 12/06/19 Page 1 of 10
                                                                    30



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

BODEGA, LLC,
                                                       Civil Action No. 19-cv-12474
                  Plaintiff,

        v.                                             JURY TRIAL DEMANDED

OLIVIA LERNER and BODEGA ROSE, INC.,

                  Defendants.

COMPLAINT FOR TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION

       Plaintiff Bodega, LLC, by and through its undersigned attorneys, sets forth and alleges the

following Complaint against Defendants Olivia Lerner and Bodega Rose, Inc.:

                                   NATURE OF THIS ACTION

       1.        This is an action for trademark infringement and unfair competition arising under the

trademark laws of the United States, 15 U.S.C. §§ 1051 et seq. and the laws of the Commonwealth of

Massachusetts.

                                           THE PARTIES

       2.        Plaintiff Bodega, LLC (“Bodega”) is a limited liability company duly organized under

the laws of the Commonwealth of Massachusetts with its principal place of business at 6 Clearway

Street, Boston, Massachusetts 02115.

       3.        Defendant Olivia Lerner (“Lerner”) is an individual with an address at 333 East 30th,

Apt 1M, New York, New York, 10016.

       4.        Defendant Bodega Rose, Inc. is, upon information and belief, a corporation organized

under the laws of the State of New York with its principal place of business at 333 East 30th, Apt 1M,

New York, New York, 10016.




                                                   1
              Case 1:19-cv-12474 Document 1 Filed 12/06/19 Page 2 of 10
                                                                     30



                                   JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331, 1338, and 1367 and 15 U.S.C. § 1121 because this is an action for trademark infringement and

related unfair competition claims under federal law.

        6.      This Court has personal jurisdiction over Lerner and Bodega Rose, Inc. (collectively,

“Defendants” or “Bodega Rose”) because Defendants regularly transact business in the

Commonwealth, market their products to consumers within the Commonwealth, and caused tortious

injury to Bodega within this Commonwealth.

        7.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and (c) because

Defendants are subject to personal jurisdiction in this district and a substantial part of the events

giving rise to the claims occurred in this district.

                                                  FACTS

                            Bodega’s Business and Its BODEGA Marks

        8.      Founded in Massachusetts in 2006, Bodega immediately earned acclaim in the

streetwear and sneakerhead scenes as a particularly innovative and exciting brand, recognized for its

bold designs and high-profile collaboration projects with other well-known footwear and apparel

brands and retailers such as adidas, Reebok, and New Balance.

        9.      With an extensive online presence and brick-and-mortar locations in Boston and Los

Angeles, Bodega has seen a meteoric rise onto the global stage as a tastemaker, putting Boston on the

streetwear map. By way of example, Bodega had secured a deal to carry limited edition releases from

Nike, and attained Nike’s Tier Zero status after a mere two years in operation.

        10.     Much of Bodega’s success is owed to its longstanding and consistent use of its

trademarks, including the marks BODEGA and BDGA (collectively, the “Bodega Marks”).




                                                       2
                  Case 1:19-cv-12474 Document 1 Filed 12/06/19 Page 3 of 10
                                                                         30



        11.        Beginning at least as early as 2006, Bodega has used the BODEGA Marks in interstate

commerce in the advertisement, promotion, and sale of its products, and in the rendering of its related

retail store services.

        12.        Bodega is the owner of U.S. Trademark Registration Nos. 3,669,292 and 3,675,950,

registered on August 18, 2009, and September 1, 2009, respectively, for its BODEGA and BDGA

marks for the below listed goods:

        U.S. Registration No. 3,669,292

              •    “Athletic shoes, Leather shoes, Leisure shoes, Running shoes, Tennis shoes, Training

                   shoes, Women’s shoes, Work shoes and boots” in Class 25

        U.S. Registration No. 3,675,950

              •    “Clothing, namely, sports and leisure shoes, jackets, hats, and shirts” in Class 25

        13.        These registrations are valid, subsisting, in full force and effect, and incontestable.

Copies of the registration certificates and extracts from the United States Patent and Trademark

Office’s (“USPTO”) TSDR database are attached hereto and included as part of Exhibit A.

        14.        Bodega has continuously used its BODEGA Marks in connection with footwear and

apparel since at least as early as May 2006.

        15.        Bodega has promoted and advertised its BODEGA Marks for footwear and apparel

through varied promotional and advertising media, including through its high-profile collaborations

with other global apparel and footwear brands.

        16.        As a result of Bodega’s use and extensive and continuous efforts promoting the

BODEGA Marks, consumers have come to recognize the BODEGA Marks as uniquely associated

with Bodega and an indication of origin in Bodega, as a consequence of which Bodega has established

valuable goodwill and exclusive rights in the BODEGA Marks.




                                                      3
                  Case 1:19-cv-12474 Document 1 Filed 12/06/19 Page 4 of 10
                                                                         30



                          Defendants’ Infringement of the BODEGA Marks

        17.        In or around 2016, Defendants launched a studio designing, producing, and selling

apparel and planters, including planters shaped like sneakers.

        18.        Notwithstanding Bodega’s well-established rights in its BODEGA Marks, and without

authorization or permission from Bodega, Defendants adopted the marks BODEGA ROSE and


                    (the “BODEGA ROSE & Design Mark”) (collectively, the “BODEGA ROSE

Marks”) in connection with their apparel and sneaker-shaped planters, and related retail and wholesale

services.

        19.        Shortly thereafter, Defendants began collaborating with major apparel brands on

sneaker-shaped planters, including planters in the shape of various Nike sneaker models.

        20.        Defendants have targeted and continue to target their apparel and sneaker-shaped

planters to the same classes of consumers as Bodega.

        21.        On or about March 26, 2018, Lerner filed United States Application Serial No.

87/850,104 for the BODEGA ROSE & Design Mark based on use of the mark in U.S. commerce,

for the below-listed goods and services:

              •    “Hats; Pants; Sweatpants; Sweatshirts; T-shirts” in Class 25;

              •    “Planters for flowers and plants; Water bottles sold empty” in Class 21; and

              •    “Landscape design” in Class 44.

        22.        An extract from the USPTO’s TSDR database for the BODEGA ROSE & Design

Mark U.S. Application Serial No. 87/850,104 are attached hereto and included as part of Exhibit B.

        23.        Bodega has formally opposed the BODEGA ROSE & Design Mark U.S. Application

Serial No. 87/850,104. The opposition is currently pending in the USPTO’s Trademark Trial and

Appeal Board.



                                                      4
              Case 1:19-cv-12474 Document 1 Filed 12/06/19 Page 5 of 10
                                                                     30




                          Defendants’ Refusal to Halt Infringing Activity

        24.     On or about May 16, 2018, Bodega, via its attorneys, sent written notice to Defendants

of Bodega’s concerns regarding the use of the BODEGA ROSE Marks and the federal trademark

application to register the BODEGA ROSE & Design Mark. A copy of the May 16, 2018, notice letter

is attached hereto as Exhibit C.

        25.     Upon information and belief, Defendants have transported apparel and sneaker-

shaped planters bearing the BODEGA ROSE Marks in interstate commerce.

        26.     Upon information and belief, Defendants have displayed and advertised apparel and

sneaker-shaped planters bearing the BODEGA ROSE Marks online, including to consumers in the

Commonwealth of Massachusetts, and continue to display the BODEGA ROSE Marks.

        27.     Defendants continue to use the BODEGA ROSE Marks in connection with products,

which will and do directly compete with Bodega’s own products.

                                FIRST CLAIM FOR RELIEF
                 (Trademark Infringement – Lanham Act § 32, 15 U.S.C. § 1114)

        28.     The allegations contained in the preceding paragraphs are incorporated herein by

reference.

        29.     This claim is brought under 15 U.S.C. § 1114.

        30.     Bodega has continuously and extensively used the BODEGA Marks since at least as

early as May 2006.

        31.     Bodega’s use and registration of the BODEGA Marks commenced and occurred prior

to Defendants’ adoption of the BODEGA ROSE Marks.

        32.     Bodega owns federal trademark registrations for the BODEGA and BDGA marks,

which registrations are valid, subsisting, and in full force and effect.




                                                     5
              Case 1:19-cv-12474 Document 1 Filed 12/06/19 Page 6 of 10
                                                                     30



        33.     Defendants’ BODEGA ROSE Marks, for use on and in connection with apparel and

sneaker-shaped planters, so resemble Bodega’s first-used and registered BODEGA and BDGA marks

for closely related goods and services offered within the very same market is likely to confuse, mislead,

and deceive members of the public into believing that Bodega has allowed, sponsored, approved, or

licensed Defendants to provide competing goods and services, or that Defendants are in some way

connected to or affiliated with Bodega.

        34.     Any such confusion would result in injury or have a direct, deleterious impact on

Bodega’s reputation and its ability to market its own goods and services under the BODEGA Marks.

Furthermore, any defect, objection, or fault found with Defendants’ products or services would

negatively impact and seriously injure the reputation Bodega has established for its high-quality goods

and services offered under the BODEGA Marks.

        35.     Defendants’ activities are being carried out willfully, with constructive and actual

notice of Bodega’s prior rights and registrations in and to the BODEGA Marks.

        36.     Defendants are liable for infringement of the federally registered BODEGA and

BDGA marks in violation of 15 U.S.C. § 1114.

        37.     Bodega has been and will continue to be irreparably injured by Defendants’ conduct.

Bodega cannot be adequately compensated for these injuries by monetary remedies alone, and Bodega

has no adequate remedy at law for Defendants’ infringement of its rights.

        38.     Bodega has been damaged and has suffered economic harm as a result of Defendants’

activities and is likely to continue to be damaged and to suffer economic harm unless this Court enjoins

Defendants’ unlawful activities. Bodega is without an adequate remedy at law.

                            SECOND CLAIM FOR RELIEF
                (Unfair Competition – Lanham Act § 43(a), 15 U.S.C. §1125(a))

        39.     The allegations contained in the preceding paragraphs are incorporated herein by

reference.

                                                   6
             Case 1:19-cv-12474 Document 1 Filed 12/06/19 Page 7 of 10
                                                                    30



       40.     This claim is brought under 15 U.S.C. § 1125(a).

       41.     Bodega has continuously and extensively used the BODEGA Marks prior to

Defendants’ adoption of the BODEGA ROSE Marks.

       42.     The BODEGA Marks are distinctive and commercially strong.

       43.     Defendants’ BODEGA ROSE Marks, for use on and in connection with apparel and

sneaker-shaped planters, so resemble Bodega’s first used BODEGA Marks for closely related goods

and services offered within the very same market is likely to confuse, mislead, and deceive members

of the public into believing that Bodega has allowed, sponsored, approved, or licensed Defendants to

provide competing goods and services, or that Defendants are in some way connected to or affiliated

with Bodega.

       44.     Any such confusion would result in injury or have a direct, deleterious impact on

Bodega’s reputation and its ability to market its own goods and services under the BODEGA Marks.

Furthermore, any defect, objection, or fault found with Defendants’ goods or services would

negatively impact and seriously injure the reputation Bodega has established for its high-quality

products and services offered under the BODEGA Marks.

       45.     Bodega has been damaged and has suffered economic harm as a result of Defendants’

activities and is likely to continue to be damaged and to suffer economic harm unless this Court enjoins

Defendants’ unlawful activities. Bodega is without an adequate remedy at law.

                            THIRD CLAIM FOR RELIEF
               (Common Law Trademark Infringement and Unfair Competition)

       46.     The allegations contained in the preceding paragraphs are incorporated herein by

reference.

       47.     Upon information and belief, Defendants have promoted their apparel and sneaker-

shaped planters in connection with the BODEGA ROSE Marks throughout the United States,

including the Commonwealth of Massachusetts. Such promotional activities have been conducted

                                                   7
             Case 1:19-cv-12474 Document 1 Filed 12/06/19 Page 8 of 10
                                                                    30



through various means, including but not limited to, Defendants’ website at bodegarose.com, which

prominently features the BODEGA ROSE Marks.

       48.     Defendants’ BODEGA ROSE Marks, for use on and in connection with apparel and

sneaker-shaped planters, so resemble Bodega’s first used BODEGA Marks for closely related goods

and services offered within the very same market is likely to confuse, mislead, and deceive members

of the public into believing that Bodega has allowed, sponsored, approved, or licensed Defendants to

provide competing goods and services, or that Defendants are in some way connected to or affiliated

with Bodega.

       49.     Any such confusion would result in injury or have a direct impact on Bodega’s

reputation and its ability to market its own goods and services under the BODEGA Marks.

Furthermore, any defect, objection, or fault found with Defendants’ goods or services would

negatively impact and seriously injure the reputation Bodega has established for its high-quality goods

and services offered under the BODEGA Marks.

       50.     Defendants’ actions violate Massachusetts common laws of trademark infringement

and unfair competition, which prohibit unfair and deceptive methods, acts, or practices in the conduct

of trade or commerce.

       51.     Bodega has been damaged and has suffered economic harm as a result of Defendants’

activities and is likely to continue to be damaged and to suffer economic harm unless this Court enjoins

Defendants’ unlawful activities. Bodega is without an adequate remedy at law.

                                FOURTH CLAIM FOR RELIEF
                                  (UNJUST ENRICHMENT)

       52.     The allegations contained in the preceding paragraphs are incorporated herein by

reference.




                                                   8
             Case 1:19-cv-12474 Document 1 Filed 12/06/19 Page 9 of 10
                                                                    30



       53.     Through its acts of unfair competition, false designation of origin, and trademark

infringement, Defendants’ have unjustly and inequitably profited and/or enriched themselves at

Bodega’s expense and to its injury. Such unjust enrichment will continue unless enjoined by this Court.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff Bodega, LLC respectfully prays for the following relief against Defendants

Olivia Lerner and Bodega Rose, Inc. as follows:

   a) An order declaring that Defendants’ unauthorized use of the BODEGA ROSE Marks violates

       the Lanham Act, 15 U.S.C. §§ 1114 and 1125;

   b) An order permanently enjoining and restraining Defendants and those in active concert and

       participation with Defendants from:

               1. Further infringing, and/or making any use of the BODEGA Marks, or any

                   colorable imitations, including the BODEGA ROSE Marks, to advertise,

                   promote, display, sell, or offer any apparel and sneaker-shaped planters, or any

                   related goods or services;

               2. Representing or suggesting to any third party that Defendants or their goods or

                   services are affiliated with, sponsored by, licensed by, or otherwise associated with

                   Bodega or the BODEGA Marks; and

               3. Otherwise unfairly competing with Bodega directly or indirectly;

   c) An order directing any other relief that the Court may deem appropriate to prevent the public

       from deriving any erroneous impression that any goods advertised, promoted, displayed, sold,

       or offered by Defendants are authorized by Bodega or are in any way related to Bodega or its

       goods and services;

   d) An order directing an accounting and judgment be rendered against Defendants for:




                                                  9
            Case 1:19-cv-12474 Document 1 Filed 12/06/19 Page 10 of 10
                                                                    30



                1. All profits received by Defendants as a result of Defendants’ infringement and/or

                    unfair competition of the BODEGA Marks as provided for in 15 U.S.C. § 1117;

                    and

                2. An award of treble damages to Bodega for Defendants’ willful and deliberate

                    conduct, pursuant to 15 U.S.C. § 1117; and

                3. An award to Bodega for costs, including reasonable attorneys’ fees and

                    disbursements in this action, pursuant to 15 U.S.C. §§ 1114 and 1117; and

    e) An order directing Lerner to expressly abandon U.S. Trademark Application Serial No.

        87/850,104 for the BODEGA ROSE & Design mark.

    f) Any other relief that the Court finds warranted and just.



                                          JURY DEMAND

Plaintiff Bodega, LLC requests a jury trial on all counts.

                                                              Bodega, LLC

Date: December 6, 2019                                        /s/Aaron Y. Silverstein
                                                              Aaron Y. Silverstein
                                                              (BBO No. 660716)
                                                              Saunders & Silverstein LLP
                                                              14 Cedar Street, Suite 224
                                                              Amesbury, MA 01913
                                                              +1.978.463.9100
                                                              asilverstein@sandsip.com

                                                              Attorneys for Plaintiff
                                                              Bodega, LLC




                                                   10
